DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/29/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-12, filed on 03/29/2021, are under consideration. Claims 1, 7 and 10 are amended to correct formalities and claim 12 is new.

Examiner’s Notes regarding Claims 1, 4 and 10/ Interpretation of the claimed “dissolution”
In the chemical art, dissolution is typically linked to diffusion and the act of dissolving. According to the National Center for Biotechnology Information (NCBI), dissolution is defined as: “Dissolution is the process where a solute in gaseous, liquid, or solid phase dissolves in a solvent to form a solution.”. Based on the concept of “dissolving” to form a solution, and in the presence of a solvent, Google provides the following definition: Dissolve is to become or to cause to become incorporated into a liquid so as to form a solution. Please note here that no definition (i.e. special definition) is provided in the instant specification regarding the interpretation or 
In view of these definition, it is assumed that “dissolution” occurs in a solvent, that is in liquid form, to provide a solution wherein solution is also liquid because it results (solution is formed) from the incorporation of a solute into the liquid solvent. 
This definition (above) is invalidated by the recitations of claim 4: “wherein the discharge stream from the monomer dissolution device is a liquid stream including the monomer dissolved in the solvent.”. The problem arises because either i) the dissolution of claims 1 (and 10) does not include a liquid solvent (since a liquid solvent is only recited in claim 4 but not claim 1) which invalidates the definitions discussed above, or 2) claim 4 fails to further limit claim 1 since dissolution (of claim 1) of the monomer in the liquid solvent is already recited.
In view of this discussion, claim 1 (and 10) are being rejected under 35 USC §112(b) as being indefinite because the term “dissolution” is not properly defined (and in view of the recitations of claim 4). Also, claim 4 is being rejected under 35 USC 112(d) as failing to further limit the recitations of claim 1 since claim 1 already recites dissolution of the monomer in the liquid solvent to provide a solution (liquid) of the monomer and solvent.
The rejections of claims 1 and 10 can be overcome by the incorporation of claim 4 into both claims. The Examiner attempted to contact Attorney of Record Song Jung but the phone number on record is not working (202-496-7500). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and in view of pending claim 4, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential recitations, such omission amounting to a gap between the steps of dissolution and devices for dissolutions.  See MPEP § 2172.01.  The omitted steps and devices are related to the incorporation of liquid solvent in the dissolution to provide a liquid solution effluent from the dissolution device said solution comprising liquid monomer and solvent. As discussed above, the recitations of claim 4 introduce the assumption that the “dissolution” of claims 1 and 10 is missing “liquid” state recitations of the discharge stream from the monomer dissolution device.
claims 2-3, 5-9 and 11-12 are also rejected under 35 USC §112(b) because they don’t provide recitations to overcome the rejections discussed above.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and in view of pending claim 4, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 11 are indefinite because they contradict the claims from which they depend, respectively; claims 1 and 10. Claim 8 recites “wherein the second discharge stream from the reactor is supplied to a third separation device, an upper discharge stream from the third separation device is supplied to the reactor, and a lower discharge stream from the third separation device is supplied to the second separation device”. This recitation is considered in conflict with the recitation “supplying a second discharge stream from the reactor to a second separation device” of pending claim 1. According to claim 1, the second discharge stream from the reactor is being supplied to the second separation device. The change of the original configuration raises questions about the metes-and-bounds of the claimed inventions: what is being included and excluded by the “supplying” term. It seems that the disclosed invention has 2 configurations which introduce a separation device between the reactor and the second separation device (see label 220 in instant Fig. 2 as compared to instant Fig. 1). However, this distinct configuration cannot be included in the claimed inventions without introducing additional limitations that will notify one of ordinary skill in the art of how to practice the 
The same issue is found in pending claim 11. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
It should be noted here that dissolution occurs by dissolving and diffusing a solute (e.g. gaseous ethylene) in a solvent to provide a solution of the solvent and monomer in liquid phase. Therefore, claim 4 fails to further limit claim 1 because the dissolution of claim 1 is already assumed to supply “a discharge stream” that is “a liquid stream including the monomer dissolved in the solvent”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lattner et al. (US 2013/0102826).

Regarding claim 1, Lattner teaches a method for oligomerizing monomers to make oligomers (Abstract; reference will be made to Fig. 6 which is copied below; also see [0073]-[0075]) comprising:
supplying a feed stream including a monomer to a reactor to and performing an oligomerization reaction ([0070], [0072] and [0086] and Fig. 6 labels 410 and 412); 
supplying a first discharge stream from the reactor to a first separation device (Fig. 6 labels 418 and 470 and related discussion in [0088]) and supplying a second discharge stream from the reactor to a second separation device (Fig. 6 labels 416 and 420 and related discussion in [0087]); 

supplying the upper discharge stream including the monomer from the second separation device (stream 422 coming out of separator label 420; related discussion in [0087]: “Uncondensed ethylene, diluent, and a small amount of the desired oligomer product, 1-hexene, exit the gas/liquid phase separation system 420 as a vapor in the first recycle stream 422 and is recycled to the combined recycle stream 469 through the recycle mixer 468) to a monomer/diluent mixer (Fig. 6 label 468 and related discussion [0072] and [0087]) to dissolve the upper discharge stream in a solvent supplied to the monomer dissolution device (recycled stream 464 into the mixing device 468 which includes diluent; see [0072]).
The mixing of ethylene (from line 422) with the recycled solvent (diluent, line 464) into mixing device (label 468) is considered dissolution since no phase requirements are being recited in the produced mixture (label 469 which is considered the claimed discharge stream).
Furthermore, Lattner teaches supplying a discharge stream from the monomer dissolution device to the reactor (label 469 in Fig. 6 and related discussion in [0072], [0086], [0087] and Table 2 stream label 469).

Regarding claim 2, Lattner teaches the upper discharge stream (label 422 in Fig. 6) is in gaseous form ([0087] and Table 2 stream name 422).

Regarding claim 3, Lattner teaches the diluent is toluene ([0079]).


    PNG
    media_image1.png
    537
    662
    media_image1.png
    Greyscale


Regarding claim 5, Lattner teaches the temperature of stream 469 (discharge stream from the monomer dissolution device 468) is 89 °F (31.6°C; see Table 2). The temperature disclosed by the reference is within the instantly claimed temperature of -10°C to 50°C and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03.   

Regarding claim 6, Lattner teaches the pressure of stream 469 to be 250 psig (Table 2) which is equivalent to 17.2 barg. The pressure disclosed by the reference is within the instantly claimed pressure of 10-45 bar and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03. 
Regarding claim 9, Lattner teaches the monomer is ethylene (stream 412 in Fig. 6 and Table 2) and the oligomer comprises is 1-hexene (Table 2 streams 416 and 418 as shown in Fig. 6; also see [0077]). 

Regarding claim 10, Lattner teaches an apparatus for making oligomers comprising (see Fig. 6 above):
An oligomerization reactor (label 410 in Fig. 6) for receiving monomer (stream 412 in Fig. 6) and for supplying a discharge to a first separation device (labels 418 and 470 in Fig. 6) and to second separation device (labels 416 and 420 in Fig. 6);
the first separation device (label 470) and the second separation device (label 420); and
a monomer dissolution device (mixing device 468 in Fig. 6) for dissolving the upper discharge stream from the second separation device (stream 422) in a solvent (recycle stream 464 which contains the diluent) and for supplying a discharge stream to the reactor (stream 469 in Fig. 6).

Allowable Subject Matter
Claims 4, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
no prior art was located to teach or suggest that the process of claim 1 can further comprise the claimed limitation as below:
For pending claim 4, wherein the discharge stream from the monomer dissolution device is a liquid stream including the monomer dissolved in the solvent. Lattner suggests that stream 469 is only 0.01 wt% liquid (Table 2).  
For pending claim 7, wherein the following General Formula 1 is satisfied: [General Formula 1] 
(M2/M1) x 100 > 80 weight percent (wt%)
wherein M1 is a content of the monomer in the upper discharge stream from the second separation device, and M2 is a content of the monomer in the discharge stream from the monomer dissolution device. Lattner teaches ethylene/monomer content of the upper discharge stream from the second separation device (stream 422 and Table 2) to be 0.9 wt. fraction (M1=90 wt%) and the content of ethylene in the discharge stream from the monomer dissolution device (stream 469 in Fig. 6 and Table 2) to be 0.54 wt. fraction (M2=54 wt%). Therefore, Lattner teaches (M2/M1) x 100 = 60 wt%.     
For pending claim 12, wherein an upper discharge stream and a lower discharge stream from the first separation device is supplied to the reactor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772